               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JOHN HAYNES and                     :
MARCIA LASHLEY,                     :
                                    :
     Plaintiffs,                    : Civil Action No.:
                                    : 1:19-CV-05123-SDG-LTW
v.                                  :
                                    :
HAYLEY BREW, ESQ.,                  :
MCCALLA RAYMER LEIBERT PIERCE, LLC, :
and MIDLAND MORTGAGE COMPANY,       :
                                    :
     Defendants.                    :

    DEFENDANT MIDFIRST BANK’S CERTIFICATE OF INTERESTED
       PERSONS AND CORPORATE DISCLOSURE STATEMENT

      Pursuant to Federal Rule of Civil Procedure 7.1 and LR 3.3, N.D. Ga.,

Defendant MidFirst Bank (“MidFirst” or “Defendant”)1 respectfully states as

follows:


1
  Plaintiffs have improperly named “Midland Mortgage Company” as a party-
defendant in this action. Midland Mortgage operates as a division of MidFirst
Bank, which Plaintiffs incorrectly identify in their Complaint at paragraph 11.4 as
“Midland Mortgage Company, a Division of MidFirst Bank”. MidFirst, not
Midland Mortgage Company, is the servicer of the underlying residential mortgage
loan as well as the holder of the security deed corresponding to the real property
that is the subject of this action, and is therefore the proper party to respond to the
allegations set forth in Plaintiffs’ Complaint (ECF Doc. 1) and Amended
Complaint (ECF Doc. 6). Midland Mortgage Company is a distinct corporate entity
organized and existing under the laws of the State of Oklahoma and has no interest
in the residential mortgage loan or security deed that are the subject of this action.
                                          1.

      The undersigned counsel for Defendant certifies that the following is a

full and complete list of all parties in this action, including any parent

corporation and publically held corporation that owns 10% or more of the

stock of Defendant:

Plaintiffs:      John Haynes and Marcia Lashley

Defendant:       MidFirst Bank, McCalla Raymer Leibert Pierce, LLC, and Hayley
                 Brew, Esq.

                                          2.

      The undersigned further certifies that the following is a full and

complete list of all other persons, associations, firms, partnerships, or

corporations having either a financial interest in or other interest which could

be substantially affected by the outcome of this particular case:

      Midland Mortgage is a division of MidFirst Bank. MidFirst Bank is a

federally chartered savings association. MidFirst Bank is wholly owned by

Midland Financial Co., a privately owned corporation.

                                          3.

Upon review of Plaintiffs’ Complaint (ECF Doc. 1) and Amended Complaint (ECF
Doc. 6), the allegations asserted therein appear to be directed at the alleged conduct
of MidFirst, not Midland Mortgage Company. In any event, for the reasons set
forth in the instant motion, infra, Plaintiffs have failed to state any cognizable
claim for relief against MidFirst or Midland Mortgage Company.

                                          2
      The undersigned further certifies that the following is a full and

complete list of all persons serving as attorneys for the parties in this

proceeding:

Plaintiffs:                           Pro Se

Defendant MidFirst Bank:              Chad Shultz
                                      Steven J. Flynn
                                      55 Ivan Allen Jr. Blvd., NW, Suite 750
                                      Atlanta, Georgia 30308
                                      (404) 978-7316*
                                      cshultz@grsm.com
                                      sjflynn@grsm.com*

Defendant McCalla, Raymer             This party has not yet appeared in this action.
Leibert, Pierce, LLC:
Defendant Hayley Brew, Esq.:          This party has not yet appeared in this action.


      Other than those listed above, Defendant is unaware of any other persons

serving as attorneys for the parties in this proceeding.

      RESPECTFULLY SUBMITTED, this 23rd day of December, 2019.

                        [SIGNATURE ON FOLLOWING PAGE]




                                           3
    GORDON REES SCULLY
    MANSUKHANI, LLP

    /s/Steven J. Flynn
    Chad Shultz
    Georgia Bar No. 644440
    Steven J. Flynn*
    Georgia Bar No. 313040
    55 Ivan Allen Jr. Blvd., NW
    Suite 750
    Atlanta, Georgia 30308
    (404) 978-7316*
    cshultz@grsm.com
    sjflynn@grsm.com*
    Attorneys for Defendant MidFirst
    Bank




4
                           FONT CERTIFICATION

      The undersigned further certifies that this document has been prepared in

accordance with the formatting requirements designated in Local Rule 5.1.

      RESPECTFULLY SUBMITTED, this 23rd day of December, 2019.

                                            GORDON REES SCULLY
                                            MANSUKHANI, LLP

                                            /s/Steven J. Flynn
                                            Chad Shultz
                                            Georgia Bar No. 644440
                                            Steven J. Flynn*
                                            Georgia Bar No. 313040
                                            55 Ivan Allen Jr. Blvd., NW, Suite
                                            750
                                            Atlanta, Georgia 30308
                                            (404) 978-7316*
                                            cshultz@grsm.com
                                            sjflynn@grsm.com*
                                            Attorneys for Defendant MidFirst
                                            Bank




                                        5
                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing DEFENDANT

MIDFIRST BANK’S CERTIFICATE OF INTERESTED PERSONS AND

CORPORATE DISCLOSURE STATEMENT has been sent electronically via

the ECF system to registered users and by United States Mail, postage prepaid to:

                               John Haynes, pro se
                               Marcia Lashley, pro se
                               694 Stoneside Drive
                               Stone Mountain, Georgia 30083
                               Plaintiffs

      RESPECTFULLY SUBMITTED, this 23rd day of December, 2019.

                                            GORDON REES SCULLY
                                            MANSUKHANI, LLP

                                            /s/Steven J. Flynn
                                            Chad Shultz
                                            Georgia Bar No. 644440
                                            Steven J. Flynn*
                                            Georgia Bar No. 313040
                                            55 Ivan Allen Jr. Blvd., NW, Suite
                                            750
                                            Atlanta, Georgia 30308
                                            (404) 978-7316*
                                            cshultz@grsm.com
                                            sjflynn@grsm.com*
                                            Attorneys for Defendant MidFirst
                                            Bank




                                        6
